NUMBER 13-16-00177-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

BENITO COVARRUBIAS RAMIREZ,                                                              Appellant,

                                                   v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 208th District Court
                    of Harris County, Texas.
____________________________________________________________

                              MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam

        Appellant, Benito Covarrubias Ramirez, attempted to perfect an appeal from a

conviction for murder.1 We dismiss the appeal for want of jurisdiction.




       1 This case is before the Court on transfer from the First Court of Appeals in Houston pursuant to

a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on December 11, 2014. Appellant

filed his notice of appeal on March 4, 2016. On April 8, 2016, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the

appeal would be dismissed if the defect was not corrected within ten days from the date

of receipt of the Court’s directive. Appellant has not filed a response to the Court’s

directive. Additionally, the trial court has certified that this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed more than a year after sentence was imposed,

was untimely, and accordingly, we lack jurisdiction over the appeal. See Slaton, 981
S.W.2d at 210.      Appellant may be entitled to an out-of-time appeal by filing a
                                             2
post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 2015 R.S.); see also

Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of May, 2016.




                                            3